DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 8/11/2022.
Election/Restriction
  Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
All of Applicant’s arguments filed 8/11/2022 have been fully considered.
In view of the filed amendments all prior art rejections presented in the office action mailed 4/4/2022 have been overcome and new rejections are presented below to address the newly amended claims. However, Applicant’s arguments regarding the 101 rejection are not persuasive as limiting the composition to a powder is not sufficient to overcome the 101 rejection.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (i.e., a law of nature/a natural phenomenon). The claim(s) recite(s) a composition comprising a vitamin, lipid, protein and calcium component, wherein the calcium component is an algae. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claimed vitamin, lipid, protein and calcium component are all naturally occurring as evidenced by West who teaches that vitamin E, lipids and proteins are all component of Acai fruit, which is naturally occurring along with algae.  The placement of these components into a composition suitable for administration does not add a meaningful limitation and simply links the product of nature to a particular technological environment.  The presence of algae, vitamins, lipids and proteins in the claimed amounts is not markedly different from its closest naturally occurring counterpart as altering the concentration of these ingredients does not change its structure or function and does not make it different from what is found in nature.
Regarding the requirement that the formulation be a powder, a powder form of the composition does not appear to structurally or functionally change the internal contents of the claimed vitamin, lipid, protein, carbohydrate and algae, even though the concentrations of these maybe higher, the structure and function are not markedly different.   
This is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108013454, Neuls (US2006/0223730) and DK 2397136.
CN’454 teaches a nutritional formula for gynecological inflammation [0002].  The formulation comprises, by parts by weight,  14-30 parts of protein (overlapping with the range of 10-35wt% protein), 1-10 parts of fat (overlapping with the range of 5-20wt% lipid and reading of instant claim 15), 45-65 parts of carbohydrates (overlapping with the range of 20-60wt% carbohydrate), 0.008-0.02 parts of vitamins fat soluble and 0.09-.28 parts of vitamins fat soluble (overlapping with the range of 0.02-0.1 wt% vitamin) (Pg. 6).
CN’454 teaches the formulation to be a nutrition powder (Pg. 3).
Regarding claim 13: CN’454 teaches suitable preferred fat soluble vitamins for use include K1 and preferred water-soluble vitamins include vitamin B6, B12, etc. (Pg. 3).
Regarding claim 17: CN’545 teaches a preferred protein to include soybean isolated powder (i.e. non-animal source).
CN’545 teaches that macroelements such as calcium citrate, calcium lactate, magnesium gluconate, etc. can be added (Pg. 2).  Ex. 1-4 teach the addition of calcium and magnesium, therefore, the addition of calcium and magnesium into the composition is prima facie obvious.
However, CN’545 does not teach the formulation to be plant-based and to comprise a calcium component source being algae.
DK’136 teaches that plant-based compositions are in general well tolerated by the body and do not cause severe side-effects.   
Neuls discloses compositions comprising calcium  and magnesium supplements, wherein the composition is derived from marine algae (Abs).  Neuls teaches that calcium is an essential mineral and is one of the most popular dietary supplements in the United States. Almost all calcium in the human body is found in the bones and teeth where it is critical for health and strength. Calcium is also found in the blood, extracellular fluid, muscles, and other tissues, where it plays a role in blood pressure, muscle contraction, transmission of nerve impulses, and glandular secretions. Evidence from recent studies suggests that calcium, besides maintaining bone strength, may also be good for the heart, help lower blood pressure, and improve blood lipid levels. An American Cancer Society study also found that calcium may reduce the risk of colorectal cancer [0003]. 
In addition to calcium there are many other minerals and other materials that are desirable in a supplement.  One mineral that is useful in a supplement is magnesium. Magnesium is utilized in a variety of essential bodily functions such as ATP metabolism, muscle contraction, nerve function, transmembrane transportation, and enzyme function. Another useful material for a supplement is strontium. It has been suggested that strontium can aid healthy bones [0006-0007], reading on instant claim 8.
Neuls teaches that many consumers of supplements prefer that the products be derived from ‘natural’ sources. Marine sources are particularly attractive to consumers due to the perceived health benefits [0008].
Neuls teaches the compositions to be derived from marine algae. Any suitable marine algae may be used. Preferred are marine algae of the division Rhodophyta (red algae). Preferred are marine algae of the class Rhodophyceae. Preferred are marine algae of the order Corallinale. Preferred are non-geniculate Coralline algae. Preferred are rhodoliths, reading on instant claims 3-6.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CN’545 with those of Neuls and DK’136 and use rhodolith algae as the source of calcium and magnesium in the formulation of CN’545 as Neuls teaches that marine sources are attractive to consumer as they are “natural” products.  One of skill in the art would have also been motivated to formulate the composition to be plant-based as DK’136 teaches that plant-based formulations are in general well tolerated by the body and do not cause severe side-effects and Neuls teaches that “natural” products are more attractive to consumers.   One of skill in the art would have a reasonable expectation of success as CN’545 teaches that calcium and magnesium can be effectively included in the composition.
Regarding claims 9-12: The patient population in these claims are considered recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art teaches the formulation to be suitable for administration to a human body, the composition is capable of being administered to a subject having the age ranges recited by the instant claims.

Claim(s) 1, 3-6, 7, 8-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108013454, Neuls (US2006/0223730) and DK 2397136, as applied to claims 1, 3-6, 8-13, 15 and 17 above, and further in view of HWA (US2007/0292591).
As discussed above, the prior art makes obvious to limitations of claims 1, 3-6, 8-13, 15 and 17, but does not teach the algae to be selected from those of claim 7.
HWA teaches that red algae lithothamnium calcareum (also known as Phymatolithon calcareum) is marine algae that has natural calcium that is suitable for use in various foods and has higher bioavailability that calcium carbonate [0037].
It would have been prima facie obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of HWA and specifically use lithothamnium calcareum as the red algae as this algae is taught to be suitable for use in foods and has high bioavailability.  One of skill in the art would have a reasonable expectation of success as the above references disclose nutritional supplements for ingestion (i.e. food) and its prima faice obvious to pursue the known options within the technical grasp of the skilled artisan to formulate foods comprising red algae.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613